DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims 1-20 are only directed to a semiconductor device.  Therefore, related methods are not applied.  Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: 
 Claim 9, line 2, the phrase: “a substrate an opening” should read – a substrate comprising an opening --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 7202559; hereinafter Zhao)
Regarding claim 1, Zhao discloses a semiconductor device, comprising:
a substrate 104 (fig. 7) comprising an opening extending through a thickness of the substrate, the substrate 104 having a first major surface (e.g. an upper surface of the substrate 104 in fig. 7) and a second major surface (e.g. a bottom surface of the substrate 104 in fig. 7);
a frame (labeled fig. 7) comprising an integrated circuit (IC) die pad (labeled fig. 7) in the opening and a plurality of arms (labeled fig. 7) extending outwardly from the IC die pad, each arm being devoid of a contact pad (labeled fig. 7), each arm having a distal end (labeled fig. 7) coupled to the first major surface of the substrate 104, and a proximal end (labeled fig. 7) disposed over the first major surface of the substrate 104 (fig. 7);
an IC 102 (fig. 7) mounted on the IC die pad (labeled fig. 7);
a plurality of bonding elements (e.g. the plurality of bonding pads on the substrate 104 in fig. 7) electrically coupling the substrate 104 with the IC 102 without the frame being an intermediary coupling element; and
an encapsulant 116 surrounding the IC, the plurality of bonding elements, and the plurality of arms (labeled fig. 7).

    PNG
    media_image1.png
    461
    836
    media_image1.png
    Greyscale

Regarding claim 5, Zhao discloses that wherein the encapsulant 116 surrounds peripheral edges of the substrate and the frame (labeled fig. 7).

    PNG
    media_image2.png
    401
    791
    media_image2.png
    Greyscale

Regarding claim 6, Zhao discloses that wherein the frame (labeled fig. 7 or element 112 in fig. 7) comprises a metallic material (column 8, lines 13-14).
	Regarding claim 7, Zhao discloses that wherein the IC die pad (labeled fig. 7) has first and second opposing surfaces, the first opposing surface being adjacent to the IC 102 (fig. 7), the second opposing surface being exposed through the opening the substrate 104 (fig. 7).
	Regarding claim 8, Zhao discloses that wherein the IC die pad (e.g. IC die pad for the rectangle shaped die 102 in fig. 9B) is rectangle-shaped (fig. 9B). 
Regarding claim 9, Zhao discloses a semiconductor device comprising
a substrate 104 (fig. 7) an opening extending through a thickness of the substrate 104, the substrate 104 having a first major surface (e.g. an upper surface of the substrate 104 in fig. 7) and a second major surface (e.g. a bottom surface of the substrate 104 in fig. 7);
a frame 112 (figs. 7 and 9B) comprising a rectangle-shaped integrated circuit (IC) die pad (e.g. labeled fig. 7 and fig. 9B) in the opening, and a plurality of arms (labeled fig. 7) free from an overlying contact pad (e.g. the pad for plurality of wirings in fig. 7), the rectangle-shaped IC die pad having first and second opposing surfaces, the second opposing surface being exposed through the opening of the substrate 104 (fig. 7);
wherein each arm (labeled fig. 7) comprises
a distal end (labeled fig. 7) coupled to the first major surface of the substrate, and a proximal end (labeled fig. 7) disposed over the first major surface of the substrate 104 (fig. 7);
an IC 102 mounted on the rectangle-shaped IC die pad, the IC 102 being adjacent to the first opposing surface of the rectangle-shaped IC die pad (labeled fig. 7 and fig. 9B);
a plurality of bonding elements (e.g. the plurality of bonding pads on the substrate 104 in fig. 7) electrically coupling the substrate 104 with the IC 102 without the frame being an intermediary coupling element; and
an encapsulant 116 surrounding the IC 102, the plurality of bonding elements, and the plurality of arms (labeled fig. 7).
Regarding claim 13, Zhao discloses that wherein the encapsulant 116 surrounds peripheral edges of the substrate and the frame (labeled fig. 7 under claim 5).
Regarding claim 14, Zhao discloses that wherein the frame (labeled fig. 7 or element 112 in fig. 7) comprises a metallic material (column 8, lines 13-14).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 7202559; hereinafter Zhao) in view of Huang et al. (US 6271581; hereinafter Huang).
Regarding claims 2 and 10, as discussed in details above, Zhao substantially discloses all the limitation as claimed above except for a portion of the encapsulant is disposed between the proximal end of each arm of the plurality of arms and the first major surface of the substrate.
However, Huang discloses a device comprising: a portion of the encapsulant 420 (fig. 4) is disposed between the proximal end of each arm (labeled fig. 4) of the plurality of arms and the first major surface (labeled fig. 4) of the substrate 412 (fig. 4).

    PNG
    media_image3.png
    391
    707
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Zhao by having the portion of the encapsulant is disposed between the proximal end of each arm of the plurality of arms and the first major surface of the substrate, as taught by Huang, in order to enhance the structural strength of the semiconductor device.
	
	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 7202559; hereinafter Zhao) in view of Huang et al. (US 2007/0018291).
	Regarding claims 3 and 11, as discussed in details above, Zhao substantially discloses all the limitation as claimed above except for a bottom surface of the IC die pad and the second major surface of the substrate are coplanar.
	However, Huang et al. discloses a device comprising: a bottom surface of the IC die pad 11 (fig. 1, ¶0035) and the second major surface (e.g. the bottom surface of the substrate 10 in fig. 1) of the substrate 10 (fig. 1, ¶0035) are coplanar (fig. 1).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Zhao by having the bottom surface of the IC die pad and the second major surface of the substrate are coplanar, as taught by Huang et al., in order to reduce the thickness of the structure.

Claims 4, 12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 7202559; hereinafter Zhao) in view of Higgins, III (US 5583377, hereinafter Higgins).
	Regarding claims 4 and 12, as discussed in details above, Zhao substantially discloses all the limitation as claimed above except for an adhesive layer between respective distal ends of the plurality of arms and the first major surface of the substrate.
However, Higgins discloses a device comprising: an adhesive layer 32 (fig. 1) between respective distal ends (e.g. the ends of arms 28 away from the chip 13 in fig. 1) of the plurality of arms 28 (fig. 1) and the first major surface (e.g. an upper surface) of the substrate 12 (fig. 1).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Zhao by having the adhesive layer between respective distal ends of the plurality of arms and the first major surface of the substrate, as taught by Higgins, in order to increase the contact surface between the arms and the surface.
Regarding claim 15, Zhao discloses a semiconductor device comprising:
a substrate 104 (fig. 7) comprising an opening extending through a thickness of the substrate, the substrate 104 having a first major surface and a second major surface (fig. 7);
a frame (labeled fig. 7) devoid of an electrical connection to an element external to the frame and comprising an integrated circuit (IC) die pad (labeled fig. 7) in the opening, and a plurality of arms (labeled fig. 7) extending outwardly from said IC die pad (labeled fig. 7);

wherein each arm comprises
a distal end (labeled fig. 7) coupled to the first major surface of the substrate 104 and being aligned with an outer lateral edge of the substrate 104 (fig. 7), and a proximal end (labeled fig. 7) disposed over the first major surface of the substrate 104 (fig. 7);
an IC 102 mounted on the IC die pad (labeled fig. 7);
a plurality of bonding elements (e.g. a plurality of bonding pads on the upper surface of the substrate 104 in fig. 7) electrically coupling the substrate 104 with the IC 102;
an encapsulant 116 surrounding the IC 102, the plurality of bonding elements, and the plurality of arms (labeled fig. 7).
Zhao does not disclose an adhesive layer between respective distal ends of the plurality of arms and the substrate.
	However, Higgins discloses a device comprising: an adhesive layer 32 (fig. 1) between respective distal ends (e.g. the ends of arms 28 away from the chip 13 in fig. 1) of the plurality of arms 28 (fig. 1) and the substrate 12 (fig. 1).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Zhao by having the adhesive layer between respective distal ends of the plurality of arms and the substrate, as taught by Higgins, in order to increase the contact surface between the arms and the surface.
Regarding claim 18, Zhao discloses that wherein the encapsulant 116 surrounds peripheral edges of the substrate and the frame (labeled fig. 7).
Regarding claim 19, Zhao discloses that wherein the IC die pad (labeled fig. 7) has first and second opposing surfaces, the first opposing surface being adjacent to the IC 102 (fig. 7), the second opposing surface being exposed through the opening the substrate 104 (fig. 7).
Regarding claim 20, Zhao discloses that wherein the frame (labeled fig. 7 or element 112 in fig. 7) comprises a metallic material (column 8, lines 13-14).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 7202559; hereinafter Zhao) in view of Higgins, III (US 5583377; hereinafter Higgins) as applied to claims 15, 19-20 above, and further in view of Huang et al. (US 6271581; hereinafter Huang).
As discussed in details above, Zhao as modified by Higgins substantially discloses all the limitation as claimed above except for a portion of the encapsulant is disposed between the proximal end of each arm of the plurality of arms and the first major surface of the substrate.
However, Huang discloses a device comprising: a portion of the encapsulant 420 (fig. 4) is disposed between the proximal end of each arm (labeled fig. 4) of the plurality of arms and the first major surface (labeled fig. 4) of the substrate 412 (fig. 4).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Zhao and Higgins by having the portion of the encapsulant is disposed between the proximal end of each arm of the plurality of arms and the first major surface of the substrate, as taught by Huang, in order to enhance the structural strength of the semiconductor device.
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 7202559; hereinafter Zhao) in view of Higgins, III (US 5583377; hereinafter Higgins) as applied to claims 15, 19-20 above, and further in view of Huang et al. (US 2007/0018291).
As discussed in details above, Zhao as modified by Higgins substantially discloses all the limitation as claimed above except for a bottom surface of the IC die pad and the second major surface of the substrate are coplanar.
However, Huang et al. discloses a device comprising: a bottom surface of the IC die pad 11 (fig. 1, ¶0035) and the second major surface (e.g. the bottom surface of the substrate 10 in fig. 1) of the substrate 10 (fig. 1, ¶0035) are coplanar (fig. 1).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Zhao and Higgins by having the bottom surface of the IC die pad and the second major surface of the substrate are coplanar, as taught by Huang et al., in order to reduce the thickness of the structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-10, 12, 15, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9-11, 15-17 of U.S. Patent No. 9947612 in view of Zhao et al. (US 7202559; hereinafter Zhao).
Claim 1 broadly corresponds to claim 1 of US Patent No. 9947612 except for a plurality of bonding elements electrically coupling the substrate with the IC without the from being an intermediary coupling element.
However, Zhao discloses a device comprising: a plurality of bonding elements (e.g. the plurality of bonding pads on the substrate 104 in fig. 7) electrically coupling the substrate 104 with the IC 102 without the frame being an intermediary coupling element (fig. 7).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of US Patent No. 9947612 by having the plurality of bonding elements electrically coupling the substrate with the IC without the from being an intermediary coupling element, as taught by Zhao, in order to improve an efficiency and design flexibility in mounting semiconductor device.
Claim 1 of US Patent No. 9947612 comprises claim 2.
Claim 4 corresponds to claim 7 of US Patent No. 9947612.
Claim 5 corresponds to claim 10 of US Patent No. 9947612.
Claim 6 corresponds to claim 9 of US Patent No. 9947612.
Claim 7 corresponds to claim 2 of US Patent No. 9947612.
Claim 8 corresponds to claim 3 of US Patent No. 9947612.
Claim 9 broadly corresponds to claim 11 of US Patent No. 9947612 except for the IC die pad having the second opposing surface being exposed through the opening of the substrate and a plurality of bonding elements electrically coupling with the substrate with the IC without the frame being an intermediary coupling element.
However, Zhao discloses a device comprising: a rectangle-shaped IC die pad (see labeled fig. 7) having first and second opposing surfaces, the second opposing surface being exposed through the opening of the substrate 104 (fig. 7) and a plurality of bonding elements (e.g. the plurality of bonding pads on the substrate 104 in fig. 7) electrically coupling the substrate 104 with the IC 102 without the frame being an intermediary coupling element.
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of US Patent No. 9947612 by having the IC die pad having the second opposing surface being exposed through the opening of the substrate and a plurality of bonding elements electrically coupling with the substrate with the IC without the frame being an intermediary coupling element, as taught by Zhao, in order to improve an efficiency and design flexibility in mounting semiconductor device.
Claim 11 of US Patent No. 9947612 comprises claim 10.
Claim 12 corresponds to claim 15 of US Patent No. 9947612.
Claim 15 broadly corresponds to claim 16 of US Patent No. 9947612 except for a plurality of bonding elements electrically coupling the substrate with the IC.
However, Zhao discloses a device comprising: a plurality of bonding elements (e.g. a plurality of bonding pads on the upper surface of the substrate 104 in fig. 7) electrically coupling the substrate 104 with the IC 102 (fig. 7).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of US Patent No. 9947612 by having the plurality of bonding elements electrically coupling the substrate with the IC, as taught by Zhao, in order to improve an efficiency and design flexibility in mounting semiconductor device.
Claim 19 corresponds to claim 17 of US Patent No. 9947612.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894     

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894